      4:19-cv-01826-JMC          Date Filed 10/08/20      Entry Number 35         Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Michele W. Orr,                         )               Civil Action No. 4:19-cv-01826-JMC
                                        )
                             Plaintiff, )
                                        )
       v.                               )                             ORDER
                                        )
Andrew M. Saul,                         )
Commissioner of                         )
Social Security Administration,         )
                                        )
                             Defendant. )
____________________________________)

       This matter is before the court on Plaintiff Michele Orr’s (“Plaintiff”) Petition for

Attorney’s Fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). (ECF No.

31.) On August 24, 2020, Defendant filed a Stipulation notifying the court that the parties agreed

to an award of $7,500.00 in attorney’s fees and $400.00 in costs. (ECF No. 32 at 1.) After

reviewing Plaintiff’s Petition (ECF No. 31) and the parties’ Stipulation (ECF No. 32), the court

finds that the stipulated request for fees is reasonable and that Plaintiff is entitled to an award of

attorney’s fees and costs under the EAJA in the stipulated amounts.

       In accordance with Astrue v. Ratliff, 560 U.S. 586 (2010), EAJA fees awarded by this court

belong to the litigant and are subject to the Treasury Offset Program, 31 U.S.C. § 3716 (2006).

Therefore, the court directs that the fees be payable to Plaintiff and delivered to Counsel. The

amount of attorney’s fees payable to Counsel will be the balance of attorney’s fees remaining after

subtracting the amount of Plaintiff’s outstanding federal debt. See 31 U.S.C. § 3716. If Plaintiff’s

outstanding federal debt exceeds the amount of attorney’s fees, the amount of attorney’s fees will

be used to offset Plaintiff’s federal debt and no attorney’s fees shall be paid. (ECF No. 32 at 2.)

       The court GRANTS Plaintiff’s Petition for Attorney’s Fees (ECF No. 31) and awards


                                                  1
      4:19-cv-01826-JMC         Date Filed 10/08/20      Entry Number 35       Page 2 of 2




Plaintiff $7,500.00 in attorney’s fees and $400.00 in costs.

       IT IS SO ORDERED.




                                                          United States District Judge

 October 8, 2020
 Columbia, South Carolina




                                                 2
